Citation Nr: 1047059	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to March 2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, in which the RO denied the benefit sought on 
appeal. In May 2006, the Veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing). The 
case was previously remanded in October 2006, June 2008 and 
February 2009.


FINDINGS OF FACT

1.  The Veteran is service-connected for sleep apnea with chronic 
obstructive pulmonary disorder (COPD)/asthma, evaluated as 50 
percent disabling; depression associated with lumbar strain, 
evaluated as 30 percent disabling; lumbar strain, evaluated as 20 
percent disabling; left knee patellofemoral syndrome, evaluated 
as 10 percent disabling; right knee patellofemoral syndrome with 
degenerative changes, evaluated as 10 percent disabling; 
gastroesophageal reflux disease (GERD) and hiatal hernia, 
evaluated as 10 percent disabling; and athletes feet, evaluated 
as noncompensable.  

2.  The Veteran's service-connected disabilities alone are not of 
such severity as to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based 
on individual unemployability have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the issues currently on appeal 
most recently in February 2009.  The Board instructed the AOJ to 
obtain the Veteran's Vocational Rehabilitation and Education 
(VR&E) file, obtain his outstanding VA mental health treatment 
records, and readjudicate the claim.  As further discussed below, 
the Veteran's VR&E file and VA treatment records dated through 
January 2010 have been associated with the claims file, and the 
claim was readjudicated in an April 2010 supplemental statement 
of the case (SSOC). Thus, there has been compliance with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in April 2003 and March 2009 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini 
II, 18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent to 
his claim.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was provided proper notice in March 2006, April 2006 and March 
2009 letters and given ample opportunity to respond.  Thereafter, 
his claim was readjudicated in an April 2010 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency in 
notice and a harmless error analysis is not necessary.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been associated with the file.  
The Veteran's Vocational Rehabilitation and Employment file has 
been obtained.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran was afforded a VA general 
medical examination May 2003, psychiatric examinations in March 
2004 and May 2005, a general medical examination in March 2007, 
and a psychiatric examination in January 2008.  The Board finds 
these examination reports to be comprehensive and sufficient in 
assessing the effect of the Veteran's service-connected 
disabilities on his employability.  The opinions rendered therein 
are supported by objective findings.  The Board, therefore, 
concludes that the examination reports on file are adequate upon 
which to base a decision in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. TDIU

The Veteran contends that his service-connected disabilities are 
of such severity that it has rendered him unemployable and in 
turn entitles him to TDIU.  For the reasons that follow, the 
Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work that is more 
than marginal and that permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Specifically, 
a "substantially gainful occupation" is one that provides 
annual income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.  Faust v. West, 13 Vet. App. 342, 356 (2000).  
Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. 
§ 4.16(a).  Marginal employment may also be held to exist, on a 
facts-found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a); see also Faust, 13 Vet. App. 
342.  

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

For a veteran to prevail on a claim for entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough; 
the ultimate question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In this case, the Veteran is service-connected for sleep apnea 
with COPD/asthma, evaluated as 50 percent disabling; depression 
associated with lumbar strain, evaluated as 30 percent disabling; 
lumbar strain, evaluated as 20 percent disabling; left knee 
patellofemoral syndrome, evaluated as 10 percent disabling; right 
knee patellofemoral syndrome with degenerative changes, evaluated 
as 10 percent disabling; GERD and hiatal hernia, evaluated as 10 
percent disabling; and athletes feet, evaluated as 
noncompensable.  38 C.F.R. § 4.25.  His combined evaluation is 80 
percent.  As such, the Veteran does meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

However, the evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected disabilities.  A 
review of the claims file reveals that the Veteran completed high 
school.  Following his separation from service, he initially 
worked as a bellman for Marina Cay Resort.  The Veteran testified 
at his March 2004 personal hearing at the RO that he had trouble 
performing the duties of this job, namely, carrying heavy bags 
and walking up and down the stairs, because his knees hurt and he 
could not catch his breath.  Thereafter, the Veteran worked as a 
security guard for Grizzly Security Armored Express.  The Veteran 
testified that this job was hard on his knees and because of all 
the walking involved.  The VA Form 21-4192 from Grizzly Security 
reflects that the Veteran was employed full time for a couple 
months, and that the job was terminated in October 2003 due to 
lack of work.  

At a May 2003 VA examination, the Veteran was found to be limited 
to sedentary types of occupations due to his service-connected 
disabilities.  It was noted that he would not be able to do heavy 
or repetitive bending or lifting and that he would need to have 
fairly frequent changes of position.

On VA psychiatric examination in March 2004, it was noted that 
the Veteran was able to work in the past but that work had ended 
because of physical problems.  The examiner noted that the 
Veteran had reasonable social skills and should be able to 
interact adequately with others in job settings; he was 
intellectually capable and should have little or no difficulty 
understanding and carrying out detailed instructions.  While 
depression was present, it was likely that the depression would 
lessen somewhat if the Veteran were employed in an occupation 
that he enjoyed.  The examiner noted that much of his depression 
was related to his physical limitation in that he was no longer 
able to participate in the sports activities that he previously 
enjoyed.  

At a May 2005 VA psychiatric examination, it was noted that the 
Veteran's depressive symptoms were relatively mild.  The examiner 
again noted that the Veteran was able to work in the past but 
that work had ended because of physical rather than psychological 
problems.  The Veteran was found to be intellectually capable and 
to have intact concentration.  It was noted that he should have 
little or no difficulty understanding and carrying out detailed 
instructions.  In addition, he was found to have reasonable 
social skills and to be able to maintain the brief and 
superficial contact with others in work settings necessary for 
many types of work.  The examiner noted that the Veteran had 
become more socially withdrawn but was able to interact with 
others when the need arose.  There was no reduction in stress 
tolerance.  

The Veteran was seen by a private psychologist on several 
occasions in May 2005.  In the diagnostic interview report, the 
psychologist stated that the Veteran's depression had worsened, 
as health problems and concerns had seriously interfered with his 
ability to find suitable employment.  He appeared to be losing 
hope that his situation would ever improve, and was lapsing into 
inactivity and despair.  The psychologist noted that although it 
was likely that employment would improve his mood and spirits, 
one could not imagine an employer hiring an individual who 
presented with the Veteran's affect and mood; the Veteran could 
be expected to be a challenge for any vocational rehabilitation 
agency should he pursue this course.  

The Veteran's sleep apnea with COPD/asthma, lumbar strain, 
bilateral patellofemoral syndrome, GERD and hiatal hernia, and 
bilateral tinea pedis were evaluated at a March 2007 VA general 
medical examination.  There was no objective evidence of sleep 
apnea on examination, and the diagnostic findings indicated that 
the lung disease was mild or at the earliest stages.  Clinical 
evidence indicated limited range of motion and function of the 
lumbar spine; straight leg raise elicited objective evidence of 
pain with subjective report of pain at the center of the lumbar 
spine.  As to the bilateral patellofemoral syndrome, GERD and 
hiatal hernia, and bilateral tinea pedis, the examiner opined 
that there was no clinical or diagnostic evidence to suggest that 
these conditions had any limiting factors on the tasks required 
for sedentary and non-sedentary employment.  

At a January 2008 VA psychiatric examination, it was noted that 
the Veteran's depression resulted in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms but 
that he was generally able to function satisfactorily in terms of 
routine behavior and self care; his conversation was normal.  The 
primary barrier to employment appeared to be his physical rather 
than psychological issues.  As previously noted, the Veteran was 
able to present in a reasonable social fashion and should be able 
to maintain the brief and superficial contact with others needed 
for many types of work.  The Veteran complained of difficulty 
with concentration, but this was not observed.  There was some 
reduction in stress tolerance which may have accounted for his 
reduced concentration under the impact of relatively minor 
stress.  The Veteran acknowledged that he had had difficulty with 
irritability in the past but that this had improved with the use 
of medication.  

The Veteran's VR&E file reflects that he was granted entitlement 
to VA vocational rehabilitation services in October 2007.  The 
Veteran was referred to a job developer who arranged a community-
based work assessment for him in a reception/clerical position.  
After several weeks, this position proved to be not a good fit 
for the Veteran in that his keyboarding skills were too slow and 
he was having difficulty directing clientele to appropriate 
services.  A community-based work assessment was then arranged 
through the Flathead Industries Thrift Store.  The Veteran was 
placed in the electronics department with responsibilities that 
involved sorting, testing and repairing electronic devices.  He 
started in this position in February on a part-time basis and 
gradually increased his time on the job to full time over a one-
month period.  The Veteran experienced some problems on the job, 
to include increased back pain due to lifting heavier items.  The 
VR&E records show that the Veteran continued to work full time at 
Flathead Industries through the beginning of October 2008.  
Thereafter, the Veteran was hired by First National Pawn, 
beginning on October 31, 2008, to work 55 hours a week at $7.77 
an hour plus overtime, with a guaranteed gross income of $1,800 a 
month.  In January 2009, it was noted that the job was going 
well; the Veteran had been working long hours prior to the 
holidays, but that he had since been working less hours, with a 
guaranteed gross income of $1,800 a month.  VA treatment records 
reflect that, as of September 2009, the Veteran continued to work 
at First National Pawn.  

Taking into account all of the relevant evidence of record, the 
Board finds that there is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on the 
Veteran's service-connected disabilities alone.  While the Board 
does not doubt that the Veteran's service-connected disabilities 
have some effect on his employability, such disabilities are not 
shown to be of sufficient severity to render him unemployable.  
See Hatlestad, supra.  The relevant evidence, as summarized 
above, shows that the Veteran is capable of performing the 
physical and mental acts required by employment.  See Van Hoose, 
supra.  Although the May 2005 psychological diagnostic interview 
report states that one could not imagine an employer hiring an 
individual who presented with the Veteran's affect and mood, the 
evidence on file reflects that the Veteran has in fact secured, 
and has been following, a substantially gainful occupation.  

To the extent that the Veteran's representative asserts that the 
Veteran's job with the pawnshop does not qualify as a significant 
gainful employment, the Board notes that his work at the pawnshop 
is clearly shown to be more than marginal and to be earning him a 
living wage.  See Moore, 1 Vet. App. 356.  According to current 
statistics provided by the U.S. Department of Commerce, Bureau of 
the Census, the poverty threshold for one person under the age of 
65 was $11,201 in 2008 and $11,161 in 2009.  See U.S. Department 
of Commerce, Bureau of the Census, Current Population Survey, 
Poverty Threshold: 2008 
<http://www.census.gov/hhes/www/poverty/data/threshld/thresh08.ht
ml>; Poverty Threshold: 2009 
<http://www.census.gov/hhes/www/poverty/data/threshld/thresh09.xl
s>.  In this regard, the Board notes that the Veteran's job at 
First National Pawn provides a guaranteed monthly income of 
$1,800, which corresponds with an earned annual income that well 
exceeds the poverty threshold for one person.  See; Faust, 13 
Vet. App. at 356.  As to his previous job at the Flathead 
Industries Thrift Store, a community-based work assessment, it is 
noted that this job provided an earned income of approximately 
$1,000 a month, which also exceeds the poverty threshold for one 
person.  Furthermore, notwithstanding the foregoing, the Board 
does not find there to be marginal employment based on the 
particular facts of this case, given that the evidence shows that 
the Veteran has been working at his most recent job continuously 
for a period of time and that this job was previously reported to 
be going well.  See 38 C.F.R. § 4.16(a); Faust, 13 Vet. App. 342.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective factors 
such as his occupational background and level of education.  The 
Board concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


